UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2468


In re: MARSHA KING,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                   (2:14-cr-00065-RAJ-DEM-1; 2:17-cv-00644-RAJ)


Submitted: March 14, 2019                                         Decided: March 18, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Marsha King, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marsha King petitions for a writ of mandamus seeking an order from this court

directing the district court judge to recuse himself in King’s criminal and 28 U.S.C.

§ 2255 (2012) proceedings. Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances. Kerr v. U.S. Dist. Ct., 426 U.S. 394, 402 (1976); United

States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is

available only when the petitioner has a clear right to the relief sought. In re First Fed.

Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       Although mandamus may be used to seek recusal of a district court judge, the

nature of the alleged bias must be personal and not arising out of litigation. In re Beard,

811 F.2d 818, 827 (4th Cir. 1987). Additionally, mandamus may not be used as a

substitute for appeal. Id. at 826; see In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th

Cir. 2007).

       We conclude that King is not entitled to mandamus relief. Accordingly, although

we grant leave to proceed in forma pauperis, we deny King’s petition for a writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                            2